Citation Nr: 0830460	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for residuals of broken 
ribs.  

4.  Entitlement to service connection for a chronic sinus 
condition, bone fracture, concussion, and residuals of a head 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his stepson


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a back injury, PTSD, broken ribs, and a 
chronic sinus condition/sphenoid bone 
fracture/concussion/head trauma.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304 (c) 
(2007).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence creating a nexus between residuals of 
a back injury and the veteran's military service is not of 
record.

3.  There is no objective evidence that the veteran engaged 
in combat during service.  

4.  The veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
his alleged in-service stressor.  

5.  Competent evidence of current residuals of broken ribs is 
not of record.  

6.  Competent evidence of current disabilities diagnosed as a 
chronic sinus condition, bone fracture, concussion, and 
residuals of a head trauma is not of record.  


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

3.  Residuals of broken ribs were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

4.  A chronic sinus condition, bone fracture, concussion, and 
residuals of a head trauma were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

During the May 2008 hearing, the veteran testified that his 
claimed conditions are attributable to his active service.  
He explained that on a ship that "took a shell[,]" he was 
slammed into a wall or ladder face first.  This accident 
caused broken ribs, a head injury, back problems, and PTSD.  
Since service, he has been treated for his claimed conditions 
and contends that his residuals of a back injury; PTSD; 
residuals of broken ribs; and a chronic sinus condition, bone 
fracture, concussion, and residuals of a head trauma are 
related to his active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).  

At the outset, the Board notes that upon review of the claims 
file, the only available existing service records are the 
Honorable Discharge certificate, the veteran's Enlisted 
Record and Report of Separation, and his Army Separation 
Qualification Record.  It is noted that the veteran's 
military occupational specialty (MOS) was an automobile 
serviceman, which consisted of conditioning and maintaining 
vehicles, lubricating vehicles by means of pressure guns and 
oil sprays, and working to repair and rebuild motors.  

In cases where the veteran's service treatment records are 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case, 
to explain all findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  VA has made unsuccessful attempts to 
obtain the veteran's missing records.  The veteran however 
has been advised of the RO's unsuccessful efforts, and was 
requested to send any pertinent records he had.  Thus, the 
Board concludes the VA's heightened duty to assist the 
veteran is satisfied and as detailed below the findings and 
conclusions are fully explained.  

A.  Residuals of a Back Injury

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for residuals of a back injury.  While the Board 
notes the veteran's assertions of injuring his back during 
service and being hospitalized after the ship accident, there 
is no indication of any back problems during service or 
immediately thereafter.  The evidence of record shows that 
the first time the veteran was treated for a back condition 
was approximately in July 1993, which is many years after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Thus, absent any competent 
medical evidence showing a diagnosis of a back disability in 
service or, at the very least, medical evidence documenting a 
continuity of complaints of back problems since service 
discharge, the Board does not find the veteran's history of 
experiencing back problems during service to be credible.  

However, assuming without deciding that the veteran had a 
back disability during service and following his discharge 
from service, he has not brought forth competent evidence 
that his residuals of a back injury are related to his 
service.  As previously stated, post service treatment 
records reflect complaints and treatment for a back 
condition.  A July 1993 private medical record notes the 
veteran's complaints of back problems.  The private medical 
record states that the veteran threw his back out 
approximately "2 months ago."  He was diagnosed with low 
back pain.  Radiological findings in July 1993 reflected 
degenerative changes, first degree spondylolisthesis, minimal 
left lumbar scoliosis, and spina bifida occulta of L5.  
Similarly, in December 1993, a cervical spine series revealed 
cervical spondylosis with marked involvement at the C3-C4 
level.  Post service treatment records reflect treatment and 
complaints for a back condition, but not one of the reports 
etiologically relates the disorder to service.  Thus, there 
is no probative medical evidence suggesting a link between 
the veteran's period of service and his current back 
disability.

The Board has considered the veteran's report that he has 
experienced back problems since his in-service back injury as 
well as the additional statements from the veteran's brother, 
who attests to the veteran's back problems and frequent 
hospitalization due to his back after service.  However, to 
the extent that such statements represent evidence of 
continuity of symptomatology, without more, they are not 
competent evidence of a diagnosis, nor do they establish a 
nexus between any acquired pathology and the veteran's 
military service.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999).  Without evidence of a back disability in service, 
degenerative joint disease (arthritis) within the first post 
service year, and with no evidence of a nexus between 
residuals of a back injury and service, service connection is 
not warranted.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a back injury, and 
there is not doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

B.  Post-traumatic stress disorder 

The veteran asserts that service connection is warranted for 
his PTSD.  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the veteran is not claiming, nor does the 
evidence show, that he was engaged in combat with the enemy 
while in service.  There is no indication that he received 
any decorations, medals, badges, commendations, citations, or 
campaign ribbons indicating combat.  The available service 
records, as well as the post service evidence of record, does 
not establish that the veteran engaged in combat with the 
enemy either.  Instead, the veteran asserts that he was 
exposed to a non-combat related stressful situation during 
his active military service, when the ship he was on took a 
"shell," and he was slammed into a wall or ladder face 
first.  

Review of the record reveals the veteran received a medical 
diagnosis of PTSD, attributable to his military service as 
noted in an August 2005 private medical report.  The Board 
notes the diagnosis was rendered based upon the veteran's 
report of stressful events in service.  However, because as 
previously stated, the veteran did not engage in combat with 
the enemy, the controlling issue in this case is whether 
there is independent, credible supporting evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressor.  See Doran, supra; 38 C.F.R. § 
3.304(f).  In this context, the Board notes that, although 
the credible supporting evidence need not be service 
department evidence, service department records cannot 
contradict the veteran's testimony regarding inservice 
stressors.  Id.  

After careful review of the evidence, the Board finds the 
veteran has not provided any stressor that can be verified by 
the service department or provided any credible supporting 
evidence showing that his claimed stressor actually occurred.  
The Board does note the veteran has attempted to provide 
clarifying information regarding his stressor, such as an 
approximate date and unit assignment.  However, there is no 
indication of any record being available that would verify 
the veteran's claim.  There is no independent evidence of 
record showing that his military occupational specialty (MOS) 
as an automobile serviceman exposed him to the asserted 
stressful event, or any other events involving intense fear, 
helplessness, or horror.  Similarly, the veteran has not 
provided adequate information about the circumstances of the 
ship "t[aking] a shell."  Therefore, the Board finds that 
the veteran has not alleged with specificity an in-service 
stressor to support a diagnosis of PTSD.  

The Board is aware of the veteran's contentions that his PTSD 
is somehow etiologically related to service.  The Board has 
considered the veteran's wife statement as well as the 
veteran's contentions.  However, competent medical evidence 
is required in order to grant service connection for this 
claim.  Neither the veteran nor his wife are competent to 
etiologically relate his disorder to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for PTSD, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

C.  Residuals of Broken Ribs, a Chronic Sinus Condition, Bone 
Fracture, Concussion, and Residuals of a Head Trauma

Due to the similar medical history and evidence related to 
the remaining claims, as well as the similar disposition of 
the remaining issues, the Board will address them in a common 
discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of broken ribs and 
a chronic sinus condition, bone fracture, concussion, and 
residuals of a head trauma.  While the veteran is competent 
to allege that he endured these conditions in service due to 
the ship accident, there are no available records to 
substantiate that allegation.  

More importantly, there is no competent evidence of a current 
disability for the veteran's claimed conditions.  Although a 
November 1961 private treatment note reports complaints of 
pressure at the top of the veteran's head, the record is void 
of any diagnosis related to a head trauma and concussion, or 
to residuals of broken ribs, a chronic sinus condition, and 
bone fracture.  The Court has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the symptoms of pressure at the 
top of the veteran's head can be attributed, there is no 
basis to find that service connection may be granted for the 
claimed conditions.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Furthermore, there is no 
competent evidence of record showing the veteran has 
residuals of broken ribs, a chronic sinus condition, bone 
fracture, concussion, and residuals of a head trauma that 
have resulted from the veteran's military service.  Absent 
proof of the existence of the disabilities being claimed, 
there can be no valid claims.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Alternatively, even when assuming without deciding that the 
veteran has the stated claimed conditions, he has not brought 
forth competent evidence that the residuals of broken ribs, a 
chronic sinus condition, bone fracture, concussion, and 
residuals of a head trauma were incurred in service.  There 
is no competent opinion in the claims file that has 
attributed the veteran's claimed conditions to service.  

The Board is aware of the veteran's contentions that his 
claimed disabilities are somehow etiologically related to 
service; however, competent medical evidence is required in 
order to grant service connection for the claims.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for residuals of broken ribs, a 
chronic sinus, bone fracture, concussion, and residuals of a 
head trauma, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.




II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March and April 2005 letters sent to the 
veteran.  In the March 2005 letter, VA informed the veteran 
that in order to substantiate a claim for service connection, 
the evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  See also April 2005 letter.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, although it does not appear 
as though this notice was issued to the veteran, the veteran 
nonetheless has not been prejudiced, as the veteran's pending 
claims are denied.  Thus, no downstream benefits can flow 
therefrom.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA attempted to obtain the veteran's 
service treatment records from the National Personnel Records 
Center.  The National Personnel Records Center responded that 
it could not reconstruct the information because of a fire 
that destroyed a large number of service records.  
Thereafter, the veteran was advised in an April 2005 letter 
to complete NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) as such may be useful in searching 
for any records which may possibly still exist.  The veteran 
was also advised that he may submit other documents which may 
substitute for his service medical records, to include 
statements from service medical personnel or medical evidence 
of treatment soon after service for his claimed disabilities.  
As of this date; however, no additional service treatment 
records have been obtained.  VA has obtained VA outpatient 
treatment records from 2005 to 2008 and private treatment 
records dated 1961 to 2006.  The Board notes that in this 
case, the presumption that the veteran's service treatment 
records were destroyed requires a heightened explanation of 
its findings and a careful consideration of the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002).  As noted 
above, such has been accomplished.

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection, 
the Board finds that VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on the claim.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability pertaining to his claim of 
service connection for a chronic sinus condition, bone 
fracture, concussion, and residuals of a head trauma, 
although he was advised to submit or identify such evidence 
by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the veteran's claimed condition chronic sinus 
condition, bone fracture, concussion, and residuals of a head 
trauma and there is no competent evidence of the veteran's 
other disabilities relating to service.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for residuals of broken 
ribs is denied.  

Entitlement to service connection for a chronic sinus 
condition, bone fracture, concussion, and residuals of a head 
trauma is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


